Citation Nr: 0718887	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-24 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1966 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

In February 2007, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The issue of entitlement to an initial disability evaluation 
in excess of 30 percent for PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service connected bilateral hearing loss is 
productive of Level I hearing acuity in the right ear and 
Level I hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable 
evaluation for the veteran's service-connected bilateral 
hearing have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006). 

A letter dated in September 2004 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The September 2004 letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).   

Since the RO assigned the noncompensable disability rating at 
issue here for the veteran's service-connected hearing loss 
disability, and the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating, there is no question as to an effective date to be 
assigned, and no further notice is needed.  However, the 
veteran was informed in March 2006 of how VA determines 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  
 
The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The veteran was also accorded VA 
examinations in January 2005 and December 2005. 38 C.F.R. § 
3.159(c)(4).  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected disorders since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The December 2005 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

From a legal standpoint, VA must consider all the evidence of 
record to determine when an ascertainable increase occurred 
in the rated disability.  See Hazan v. Gober, 10 Vet. App. 
511 (1997).

The veteran's service-connected hearing loss has been rated 
under the provisions of Diagnostic Code 6100.  See 38 C.F.R. 
§ 4.85 (2006).  In evaluating hearing loss, disability 
ratings are derived by a mechanical application of the 
ratings schedule to the numeric designations assigned after 
audiometric evaluations are rendered. See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85.  

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral. 38 C.F.R. § 4.86(a) 
(2006). Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral. 38 C.F.R. § 4.86(b) 
(2006).  The record demonstrates that the veteran does not 
exhibit exceptional patterns of hearing impairment and, 
therefore, evaluation pursuant to 38 C.F.R. § 4.86 is not 
authorized.

The Board notes that the veteran has submitted a private 
Auditory Test Record dated March 2, 2004 from the Cleveland 
Clinic Foundation.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
60
LEFT
10
10
15
45
60

Speech recognition scores using the Maryland CNC method are 
not indicated.  The Board notes that pursuant to 38 C.F.R. § 
4.85(a), an examination for hearing impairment for VA 
purposes must be conducted by a state-licensed audiologist, 
and must include a controlled speech discrimination test 
(Maryland CNC) and a pure tone audiometry test.  Since the 
March 2004 private Auditory Test Record does not reflect that 
the examiner was state-licensed and, more importantly, does 
not include speech discrimination testing results, the 
reports does not meet the VA regulatory requirements for 
rating purposes.  

However, even assuming for the sake of argument that the 
March 2004 private Auditory Test Record could be evaluated, 
entering the average pure tone thresholds demonstrated during 
that examination into Table VIa reveals the highest numeric 
designation of hearing impairment for the right ear is I and 
for the left ear is I.  See 38 C.F.R. § 4.86(a). Entering the 
category designations for each ear into Table VII results in 
a 0 percent disability rating under Diagnostic Code 6100.

The veteran underwent VA audiological testing in January 2005 
and December 2005.  On the authorized audiological evaluation 
in January 2005, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
55
LEFT
5
5
5
35
55

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 percent in the left ear.  
Entering the average pure tone thresholds and speech 
recognition abilities, demonstrated during the January 2005 
VA examination, into Table VI reveals the highest numeric 
designation of hearing impairment for the right ear is I and 
for the left ear is I.  See 38 C.F.R. § 4.86(a).  Entering 
the category designations for each ear into Table VII results 
in a 0 percent disability rating under Diagnostic Code 6100.

On the authorized audiological evaluation in December 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
         
5
5
10
55
LEFT
5
5
5
40
50

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.  
Entering the average pure tone thresholds and speech 
recognition abilities, demonstrated during the December 2005 
VA examination, into Table VI reveals the highest numeric 
designation of hearing impairment for the right ear is I and 
for the left ear is I.  See 38 C.F.R. § 4.86(a). Entering the 
category designations for each ear into Table VII results in 
a 0 percent disability rating under Diagnostic Code 6100.

As there is no competent medical evidence which contradicts 
the above findings, the Board concludes that there is no 
competent medical evidence that supports a compensable 
evaluation and all of the competent medical evidence is 
against a compensable evaluation.  Accordingly, a 
preponderance of the evidence is against a compensable 
evaluation for service connected bilateral hearing loss.


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.




REMAND

With respect to the issue of entitlement to an initial 
disability evaluation in excess of 30 percent for PTSD, a 
review of the record discloses a need for further evidentiary 
development in this case.

As noted above, in February 2007, the veteran had a travel 
board hearing before the undersigned Veterans Law Judge.  At 
that hearing, the veteran testified that he felt that his 
PTSD had increased in severity as he was withdrawing more and 
he was unmotivated.  As the veteran essentially claims that 
his PTSD has worsened since the most recent VA examination, 
the Board will remand the case for new psychiatric testing.

In addition, the veteran receives routine treatment at the 
Cleveland VA Medical Center, Wade Park.  While this case is 
in remand status, the RO should obtain all records of current 
psychiatric treatment.  In reviewing the VA records in the 
file, the Board notes no records were obtained since April 
2006.

Accordingly, the case is REMANDED for the following action:

1.  All records of psychiatric treatment 
since April 2006 from the Cleveland VA 
medical center, Wade Park division, 
should be obtained.  

2.  The veteran should be afforded the 
appropriate VA examination to determine 
the current severity of his PTSD.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  

3.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


